Name: Decision of the EEA Joint Committee No 70/2000 of 2 August 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: cooperation policy;  defence;  management;  culture and religion;  education;  demography and population
 Date Published: 2000-10-05

 Avis juridique important|22000D1005(06)Decision of the EEA Joint Committee No 70/2000 of 2 August 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 250 , 05/10/2000 P. 0053 - 0053Decision of the EEA Joint CommitteeNo 70/2000of 2 August 2000amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 45/2000 of the EEA Joint Committee of 19 May 2000(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include the "Youth" Community action programme (Decision No 1031/2000/EC of the European Parliament and of the Council(2).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2000,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in Article 4(2)(c) of Protocol 31 to the Agreement:"- 32000 D 1031: Decision No 1031/2000/EC of the European Parliament and of the Council of 13 April 2000 establishing the 'Youth' Community Action programme (OJ L 117, 18.5.2000, p. 1)."Article 2This Decision shall enter into force on 3 August 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee(3).It shall apply from 1 January 2000.Article 3This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 2 August 2000.For the EEA Joint CommitteeThe PresidentG. S. Gunnarsson(1) OJ L 174, 13.7.2000, p. 57.(2) OJ L 117, 18.5.2000, p. 1.(3) No constitutional requirements indicated.